DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of examiner’s amendments claim interpretation under 112(f) are hereby withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Kane on 06/24/2021.

AMENDMENTS TO THE CLAIMS:
	Claim 28.	The method according to claim 1, further comprising 
 	displaying to the subject a flash of light at a suitable intensity and for a suitable duration to temporarily bleach the subject’s photoreceptors prior to displaying the first passage, and measuring the time required for the photoreceptors to recover so that the subject can read the first passage, and
	measuring visual acuity, light sensitivity or contrast sensitivity of said subject.


	Claim 40. 	An electronic system for clinical examination of vision system functioning of a subject, said system comprising:
	a first unit configured to display a first passage of text at high image contrast from 1.7 to about 2, or a combination thereof, and to display a second passage of text at low contrast from about 0.0 to about 1.35 2, or a combination thereof;
	a second unit configured to receive feedback from said subject;
	a first processor configured to receive said feedback;
	a second processor configured to calculate the number of errors in said feedback and provide a score; and
	a means for displaying a flash of light to the subject prior to displaying text and a processor configured to measure recovery time from the occurrence of the flash to the time the subject is able to read the text.

	Claim 41. 	The electronic system according to claim 40, further comprising:
(a)	said first unit configured to project instructions to said subject;
	(b)	said second unit comprising recordable media or voice recognition software;
	(c) 	said first unit configured to display text comprising 2 to about 24 passages;
	(d)	said first unit configured to display passages of text sequentially;
	(e)	said second passage of text comprising 2 to about 24 passages of text;
	(f)	a means for instructing said first unit to project said text, wherein said means comprises a mechanical button adjacent to said first unit and connected to said first unit through a first conduit or a computer-generated button; or
	(g)	any combination of two or more of (a) through (f).


	acquire data using a first passage of text displayed at high image contrast from 1.7 to about 2, or a combination thereof, on a screen;
	acquire data using a second passage of text displayed at low image contrast from about 0.0 to about 1.35 2 from about 1 to about 50 cd/m2, or a combination thereof on said screen; and
	calculate a score from said data, wherein said score is the percentage of errors in said data;
	


	Claim 54. 	A computer program product, stored on a computer readable medium, said product comprising instructions for configuring a computer to:
	acquire data using a first passage of text displayed at high image contrast from 1.7 to about 2, or a combination thereof on a screen by a subject reading said first passage of text;
	acquire data using a second passage of text displayed at low image contrast from 0.0 to about 1.35 2 from about 1 to about 50 cd/m2, or a combination thereof on said screen by said subject reading said second passage of text; and
	calculate a score from said data, wherein said score is the percentage of errors in said data; and
	acquire data from a bleaching step and correlate the subject’s recovery time from the bleaching effect to said score.


	(a)	a code for displaying a first passage of text at high image contrast from 1.7 to about 2, or a combination thereof on a screen;
	(b)	a code for displaying a second passage of text at low image contrast from about 0.0 to about 1.35 2, or a combination thereof on said screen;
	(c)	at least one processing unit for executing said code of (a)-(b); 
	(d)	at least one processing unit for storing text entered by a subject; and
	(e)	calculating the score by comparing the number of errors in said subject's text.

Allowable Subject Matter
	Claims 1-2, 11, 15, 18, 22, 28, 37, 39-41, 52, 54 and 56-60 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks filed on 06/11/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 40, 52 and 54, for example:
	Claim 1 relates to (i) displaying a first passage of text at high image contrast from 1.7 to about 2.25 log units, high illumination from about 200 to about 500 cd/m2, and 
2 from about 1 to about 50 cd/m2 on a screen; and scoring results obtained from step (i) and step (ii), while the subject’s head is in a fixed position while reading said first and second passages to evaluate the subject’s field of vision.

	Claim 40 relates to displaying a first passage of text at high image contrast from 1.7 to about 2.25 log units, high illumination from about 200 to about 500 cd/m2, and displaying a second passage of text at low image contrast from about 0.0 to about 1.35 log units, low illumination from about 1 to about 50 cd/m2 from about 1 to about 50 cd/m2 on a screen; and displaying a flash of light to the subject prior to displaying text and a processor configured to measure recovery time from the occurrence of the flash to the time the subject is able to read the text.

	Claims 52 and 54 relates to displaying a first passage of text at high image contrast from 1.7 to about 2.25 log units, high illumination from about 200 to about 500 cd/m2, and displaying a second passage of text at low image contrast from about 0.0 to about 1.35 log units, low illumination from about 1 to about 50 cd/m2 from about 1 to about 50 cd/m2 on a screen; and calculate a score that is the percentage of errors; and a processing unit to acquire data from a bleaching step and correlate the subject’s recovery time from the bleaching effect to said score.
	
	Claims 1, 40, 52 and 54 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, vision tests are performed to evaluate the effects of intervention in vision deterioration. The tests are non-invasive, simple, quick, 
Further, vision tests measure the subject's reading speed and accuracy under defined conditions of illumination and contrast. The results of these tests may be used to determine if treatment of a disease should be initiated, terminated, altered, or remain unchanged.
Claims 2, 11, 15, 18, 22, 28, 37, 39, 41 and 56-60, which depend from either claim 1, 40 or 52, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 24, 2021